OMB APPROVAL OMB Number: 3235-0167 Expires: October 31, 2013 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-51075 Global Water Asset Corporation (Exact name of registrant as specified in its charter) 1170 Place du Frere-Andre, Second Floor Montreal, Quebec, H3B 3C6, Canada (514) 518-0614 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.001 par value (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: x Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 Approximatenumber of holders of record as of the certification or notice date: 184 Pursuant to the requirements of the Securities Exchange Act of 1934, Global Water Asset Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:February 14, 2012 By: /s/ Michel Pelletier Michel Pelletier President
